NO. 07-03-0548-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL E

                                 SEPTEMBER 30, 2004

                          ______________________________


                         THE STATE OF TEXAS, APPELLANT

                                            V.

                             DYLON CARTER, APPELLEE


                        _________________________________

              FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 15,536C; HONORABLE PATRICK A. PIRTLE, JUDGE

                         _______________________________

Before QUINN and CAMPBELL, JJ. and BOYD, S.J.1


                               MEMORANDUM OPINION


       Appellant, The State of Texas, by and through its District Attorney, James A. Farren,

filed a Motion to Dismiss Appeal on September 28, 2004 stating that it desires to withdraw

its appeal.




       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       Without passing on the merits of the case, we grant appellant’s motion for voluntary

dismissal and dismiss the appeal. Tex. R. App. P. 42.2. Having dismissed the appeal at

appellant’s request, we will not entertain a motion for rehearing, and our mandate will issue

forthwith.




                                          James T. Campbell
                                              Justice



Do not publish.




                                             -2-